Name: Commission Regulation (EEC) No 1791/86 of 10 June 1986 amending Regulation (EEC) No 1726/70 as regards advances on premiums for leaf tobacco grown in Greece
 Type: Regulation
 Subject Matter: plant product;  Europe;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31986R1791Commission Regulation (EEC) No 1791/86 of 10 June 1986 amending Regulation (EEC) No 1726/70 as regards advances on premiums for leaf tobacco grown in Greece Official Journal L 156 , 11/06/1986 P. 0016 - 0017 Finnish special edition: Chapter 3 Volume 21 P. 0091 Swedish special edition: Chapter 3 Volume 21 P. 0091 *****COMMISSION REGULATION (EEC) No 1791/86 of 10 June 1986 amending Regulation (EEC) No 1726/70 as regards advances on premiums for leaf tobacco grown in Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 3 (3) thereof, Whereas Commission Regulation (EEC) No 1726/70 (3), as last amended by Regulation (EEC) No 1876/84 (4), makes payment of an advance on the premium subject to the conclusion of a cultivation contract or to signature of a crop declaration, duly registered and relating to the leaf tobacco in respect of which the premium is applied for; Whereas, pursuant to Article 7 (2) of Regulation (EEC) No 1726/70, an advance on the premium in respect of tobacco from the 1982 to 1986 crops in Greece which has, in that country, undergone first-stage processing and packaging may be applied for even where no cultivation contract or crop declaration exists; whereas advances on the premium may be made up to 31 December of the year following that in which the tobacco was harvested; Whereas the reasons justifying the derogation in respect of applications for an advance on the premium from which purchasers of Greek tobacco from the 1981 and 1982 crops benefited on the basis of the provisions of Article 73 of the Act of Accession of Greece, which were extended in respect of tobacco from the 1986 crop by Commission Regulation (EEC) No 884/85 (5), still remain valid; whereas, despite the efforts made to inform the operators concerned, the greater part of the Greek tobacco crop production at present is still not covered by cultivation contracts; Whereas cultivation contracts play a key role in tobacco production by enabling production to be better oriented to demand; whereas it would seem advisable to maintain the derogation from which tobacco from the 1981 to 1986 crops benefited for tobacco from the coming harvest in order to encourage tobacco purchasers and planters to sign a greater number of cultivation contracts so that each of them may benefit from the advantages that these entail; Whereas a maximum period of two years would seem adequate for the contractual system laid down by Regulation (EEC) No 1726/70 to be effectively applied in Greece; whereas the derogation in question should therefore be extended to cover tobacco from the 1987 and 1988 crops; Whereas the condition laid down in Article 7 (2) of Regulation (EEC) No 1726/70 pursuant to which leaf tobacco must have undergone first-stage processing and packaging in the country of production to be able to benefit from an advance on the premium, is not appropriate to the objectives pursued by the provision in question and could, moreover, give rise to discrimination between operators from the Member State of production and those of other Member States; whereas it should therefore be deleted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 The second subparagraph of Article 7 (2) of Regulation (EEC) No 1726/70 is hereby replaced by the following: 'By way of derogation from the first indent of the first subparagraph, advances on premiums may be applied for in respect of tobacco from the 1985, 1986, 1987 and 1988 crops in Greece, even where no cultivation contract or crop declaration as referred to in Article 2 b exists.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 94, 28. 4. 1970, p. 1. (2) OJ No L 362, 21. 12. 1985, p. 8. (3) OJ No L 191, 27. 8. 1970, p. 1. (4) OJ No L 176, 3. 7. 1984, p. 14. (5) OJ No L 96, 3. 4. 1985, p. 5.